Citation Nr: 0935975	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service 
connected prostate cancer residuals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1979 to March 1992 and from January 2003 to 
June 2005.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

Procedural history

In the above-referenced July 2006 rating decision, the RO 
granted the Veteran's claim of entitlement to service 
connection for status post radical retropubic prostatectomy 
for prostate cancer with residuals of nocturia.  A 100 
percent disability rating was assigned effective June 9, 2005 
[the day after the Veteran's discharge from service]; the 
rating was reduced to 10 percent disabling effective August 
1, 2005.  The Veteran disagreed with the assigned 10 percent 
rating and initiated an appeal as to that issue. In a June 
2007 statement of the case (SOC), the RO increased the  
disability rating to 20 percent disabling, also effective 
August 1, 2005.  The Veteran subsequently submitted a timely 
VA Form 9, perfecting an appeal as to his increased rating 
claim.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Denver 
RO in April 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

Issues not on appeal

In the above-referenced July 2006 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for pes planus.  The Veteran disagreed with the 
RO's decision.  However, he did not perfect an appeal as to 
that issue.  In his July 2007 substantive appeal [VA Form 9], 
the Veteran specifically noted that he wished to appeal only 
the issue of his entitlement to an increased disability 
rating for prostate cancer residuals.  Accordingly, the 
Veteran's pes planus claim is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In the July 2006 rating decision, the RO granted the Veteran 
service connection for erectile dysfunction and right hand 
carpal tunnel syndrome, each rated noncompensably (zero 
percent) disabling; and for a residual scar, status post 
prostatectomy; a right hip sprain; right knee retropatellar 
pain syndrome; 
a lumbosacral strain; and right groin strain, each rated 10 
percent disabling.  
The RO also granted the Veteran's claim for special monthly 
compensation based on loss of use of a created organ, and 
continued a noncompensable disability rating for service-
connected left foot tinea pedis.  The RO denied claims of 
entitlement to service connection for pseudofolliculitis 
barbae, gastroesophageal reflux disease (GERD), sinusitis, 
obstructive sleep apnea, septoplasty residuals, and left 
wrist fracture residuals.  In a subsequent rating decision 
dated in June 2008, the RO continued noncompensable 
disability ratings assigned for left and right foot tarsal 
talus osteoarthritis respectively and denied a claims of 
entitlement to service connection for spondylosis of the 
cervical spine.  The RO also denied the Veteran's request to 
reopen his previously denied claim of entitlement to service 
connection for septoplasty residuals.  To the Board's 
knowledge, the Veteran has not disagreed with any of these 
decisions.  Accordingly, those issues are not in appellate 
status.  


FINDINGS OF FACT

1.  The competent medical and lay evidence of record 
indicates that the Veteran's service-connected prostate 
cancer residuals are currently manifested by voiding 
dysfunction requiring use of an absorbent pad that must be 
changed two to four times a day, daytime voiding intervals of 
less than one hour, and nighttime awakenings of five or more 
times a night to void.   

2.  The competent medical evidence does not show that the 
Veteran's service-connected prostate cancer residuals are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent rating for 
prostate cancer residuals have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321, 4.115a, 4.115b, Diagnostic 
Code 7528 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to a disability rating greater 
than 20 percent for his service-connected prostate cancer 
residuals.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  The 
VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the Veteran was informed of evidentiary 
requirements necessary to substantiate an increased rating 
claim in March 20, 2006 and May 5, 2006 letters from the RO, 
including evidence "that your service-connected condition 
has gotten worse."   

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and was advised of the 
provisions relating to the VCAA in letters from the RO dated 
July 7, 2005 and January 4, 2006, and in the above-referenced 
May 5, 2006 letter.  Specifically, the Veteran was advised in 
the letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
hospitals and the Social Security Administration (SSA).  The 
letters informed the Veteran that a VA medical examination 
would be scheduled to aid in adjudicating his claim if 
necessary.  With respect to private treatment records, the 
letters informed the Veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the January and May 2006 letters were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information. 

The July 2005 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]   See also the January 2006 letter, page 4, and the 
May 2006 letter, page 5. 

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).                     See 
the July 2005 letter, page 2; see also the January and May 
2006 letters, 
pages 2 and 3 respectively.  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 and May 2006 
letters from the RO, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March and May 2006 
letters instructed the Veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letters as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the March and May 
2006 letters from the RO. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board finds that a June 6, 2008 letter sent to the 
Veteran specifically referenced Vazquez-Flores v. Peake and 
advised the Veteran that a disability "rating can be changed 
if your condition changes," and "we will assign a rating 
from 0 to as much as 100 percent," depending on the 
disability involved.  In addition, the RO invited evidence 
that would demonstrate limitations in the Veteran's daily 
life and work, and gave notice of the specific schedular 
criteria used to rate his prostate cancer residuals through 
the use of diagnostic codes, specifically Diagnostic Code 
7528 [malignant neoplasms of the genitourinary system].   

Accordingly, the Board finds that the Veteran has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.  

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, 22. Vet. App. 128(2008) [where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

Moreover, the Court's decision in Vazquez-Flores was recently 
vacated by the United States Court of Appeals for the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 2009 WL 2835434 
(Fed. Cir.).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained some of the Veteran's 
service treatment records  and his post-service VA treatment 
records.  

Additionally, the Veteran was provided with a VA examination 
in August 2005.  The report of this examination reflects that 
the examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  The Veteran and his representative have not 
contended otherwise.

The Board notes that it appears from the record that some of 
the Veteran's service treatment records are missing, 
specifically the Veteran's medical treatment records from 
1979 to 1992.  The Board is cognizant of Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on 
the VA's responsibility to obtain a Veteran's service 
treatment records.  The Board finds, however, that no useful 
purpose would be served in remanding this matter for more 
development, as the Veteran's current claim stems from 
prostate cancer surgery performed in 2005, for which in-
service treatment records are of record.  See, e.g., the 
Veteran's April 13, 2005 Medical Evaluation Board Narrative 
Summary, page 1 [noting the Veteran's January 2005 retropubic 
prostatectomy].   

Moreover, although a request for an increased rating must be 
viewed in light of the entire relevant medical history [see 
38 C.F.R. § 4.1 (2008); see also Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991)], where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The missing service medical records, if available, 
would not serve to inform the Board concerning the Veteran's 
current disability.

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted above, he testified before the undersigned Veterans Law 
Judge at a personal hearing in April 2009.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran seeks an increased disability rating greater than 
20 percent for his service-connected prostate cancer 
residuals, which are currently rated under          38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 [malignant neoplasms of the 
genitourinary system].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The evidence of record demonstrates that the Veteran was 
diagnosed with prostate cancer and underwent a retropubic 
prostatectomy while serving on active duty in January 2005.  
There is no medical evidence of local recurrence of the 
prostate cancer or metastasis; nor has the Veteran so 
alleged.  Throughout the appeal period the Veteran has 
complained of urinary frequency, specifically of awaking to 
void several times a night, and frequently during the day.  
See, e.g., the April 2009 hearing transcript, pages 2 and 3.  

The Board has considered rating the Veteran's current 
prostate cancer residuals under Diagnostic Code 7527 
[prostate gland injuries, infections, hypertrophy, 
postoperative residuals].  However, doing so would not avail 
the Veteran.  Diagnostic Code 7527 specifically directs that 
prostate cancer residuals should be rated as "voiding 
dysfunction or urinary tract infection, whichever is 
predominant."  There is no evidence of record indicating 
that the Veteran has had urinary tract infection.  In fact, 
the Veteran specifically testified that he did not know of 
any recent urinary infections.  See the April 2009 hearing 
transcript, page 8.  As will be discussed below, the 
Veteran's complaints of voiding dysfunction will be assessed 
as required under Diagnostic Code 7528, which is currently 
assigned.
  
Accordingly, Diagnostic Code 7528 is deemed by the Board to 
be the most appropriate code, because it applies to prostate 
cancer and because it provides specific guidance as to how 
the symptoms of the Veteran's disability are to be evaluated.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 7528.



Specific rating criteria

The Veteran's service-connected prostate cancer residuals are 
currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 
7528 [malignant neoplasms of the genitourinary system].  

Diagnostic Code 7528 directs that if [as here] there has been 
no local cancer reoccurrence or metastasis, "rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant."

The medical evidence, as well as the Veteran's own 
contentions, clearly establish that the predominant residual 
of the Veteran's prostate cancer is voiding dysfunction.  
Indeed, no medical evidence of current renal dysfunction is 
of record, and the Veteran does not so contend.   

In evaluating voiding dysfunction, a particular condition is 
rated as urine leakage/incontinence, urinary frequency, or 
obstructed voiding, as follows:

(i.)  Urinary leakage/incontinence:

A 60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

A 40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.

A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.



(ii.)  Urinary frequency:

A 40 percent evaluation is warranted for a daytime voiding 
interval less than one hour or; awakening to void five or 
more times per night.

A 20 percent evaluation is warranted for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.

(iii.)  Obstructed voiding:

A 30 percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization.

See 38 C.F.R. § 4.115a (2008).

Analysis

Schedular rating

As has been discussed immediately above, the predominant 
symptom of the Veteran's prostate cancer residuals is voiding 
dysfunction.  In evaluating voiding dysfunction, a particular 
condition is rated as urinary leakage/incontinence, urinary 
frequency, or obstructed voiding.  The Board will discuss 
each in turn.

(i.) Urinary leakage/incontinence

With respect to urinary leakage/incontinence, to warrant a 
disability rating higher than the currently assigned 20 
percent, the Veteran's voiding dysfunction must require the 
wearing of absorbent materials that must be changed two to 
four times per day.  Although a September 2006 VA treatment 
record noted that the Veteran did not use pads for social 
reasons, various other VA medical reports of record indicate 
the Veteran's specific treatment with "incontinence pads for 
men."          See, e.g., the Veteran's March 1, 2007 and 
August 17, 2006 VA treatment reports.  The Veteran also 
presented sworn testimony in April 2009 indicating that he 
indeed wears absorbent pads, which he must change three or 
four times a day.  See the April 2009 hearing transcript, 
page 4.  

The Board has no reason to doubt the Veteran's testimony.  A 
lay person is competent to testify to his own observable 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There is no current medical evidence of record 
contrary to the Veteran's statements.  Based on the forgoing 
medical and lay evidence, the Board finds that the Veteran's 
prostate cancer residuals require the use of an absorbent pad 
that must be changed two to four times per day.  Therefore, 
the leakage/incontinence criteria for a 40 percent disability 
rating have been met.  

The Board notes that no evidence of record indicates that the 
Veteran uses an appliance, or must change his absorbent pad 
more than four times per day.  Accordingly, a higher 60 
percent disability rating under the urinary 
leakage/incontinence criteria is not warranted.

(ii.)  Urinary frequency

With respect to urinary frequency, to warrant a disability 
rating higher than the currently assigned 20 percent, the 
Veteran's voiding dysfunction must manifest in a daytime 
voiding interval of less than one hour, or awakenings five or 
more times per night to void.  The criteria are disjunctive.  
See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  Compare Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].

The Veteran recently testified that during the day, he has to 
void about "four to five times" per hour.  Additionally, 
the Veteran testified that he gets up between "four to five 
to maybe six times a night" to void.  See the April 2009 
hearing transcript, 
page 3.  As above, the Board has no reason to doubt the 
Veteran's testimony.  Indeed, the medical evidence of record 
corroborates that the Veteran must void at intervals of less 
than one hour during the day.  See the Veteran's August 17, 
2006 VA treatment note [indicating that the Veteran voids at 
a frequency of once every 20-30 minutes]; see also the 
Veteran's March 1, 2007 VA treatment note [indicating that 
the Veteran voids at a frequency of once every 30 to 60 
minutes]. 

Accordingly, the criteria for a 40 percent disability rating 
have also been met with respect to urinary frequency.  
Diagnostic Code 7528 does not include criteria for a 
disability rating higher than 40 percent based on urinary 
frequency alone.  

(iii.)  Obstructed voiding

Because the medical evidence of record does not indicate that 
the Veteran's voiding dysfunction manifests in urinary 
retention requiring intermittent or continuous 
catheterization, a disability rating greater that 20 percent 
is not appropriate based on obstructed voiding.  

In short, based on the medical evidence of record and the 
Veteran's sworn testimony discussed above, the Board 
accordingly finds that a disability rating of  40 percent is 
warranted for the Veteran's service-connected prostate cancer 
residuals under Diagnostic Code 7528.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown,       6 Vet. 
App. 259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993). 

Although as has been discussed above the Veteran qualified 
for a 40 percent rating based on both urinary incontinence 
and frequency of voiding, this does not mean that two 
separate 40 percent ratings are to be assigned.  The 
schedular criteria are in terms of "or", meaning that a 
rating may be assigned based on one or the other symptom.  It 
is clear that there is only one disability involved.  Thus, 
separately rating the incontinence and frequent voiding would 
amount to prohibited pyramiding.  

The Veteran has already been awarded service-connection for 
erectile dysfunction and for a residual scar status post 
radical retropubic prostatectomy.  Additionally, the Veteran 
has been awarded special monthly compensation based on loss 
of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) 
(West 2002) and 38 C.F.R. 
§ 3.350(a) (2008).  The medical evidence of record does not 
disclose any other distinct disabilities associated with the 
Veteran's service-connected prostate cancer disability which 
have not already been separately rated by the RO.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a 100 percent disability rating was assigned 
from the effective date of service connection, June 9, 2005 
[the date after the Veteran separated from active duty 
service], to August 1, 2005 [the end of the Veteran's 
convalescence period for his January 2005 prostatectomy].  A 
20 percent disability rating has been in effect for all times 
thereafter.

As noted above, the medical and lay evidence of record shows 
that the Veteran's service-connected prostate cancer 
residuals currently warrant a 40 percent disability rating.  
The earliest date at which the evidence demonstrates 
entitlement to this higher rating is August 17, 2006, which 
is the date that the Veteran indicated a urinary frequency of 
once every 20 to 30 minutes.  See the Veteran's August 17, 
2006 VA treatment record.  As noted above, under Diagnostic 
Code 7528, where renal dysfunction is not present, a daytime 
voiding interval of less than one hour warrants a disability 
rating of 40 percent.  The medical evidence of record fails 
to indicate that the Veteran's prostate cancer disability 
manifested in an equal or greater daytime urinary frequency 
at any point prior to August 17, 2006.  

Although the Veteran's current voiding dysfunction requires 
the use of absorbent pads that must be changed two to four 
times a day, as well as frequent nighttime voiding intervals 
of five or more times per night, such severity was not 
evidenced in the record until the Veteran's April 2009 
hearing before the Board.  See, e.g., the August 2005 VA 
examiner's report [indicating that the Veteran does not use a 
pad]; see also the Veteran's February 16, 2006 VA treatment 
report [noting nocturia 1-2 times a night].  

Accordingly a 100 percent disability rating is awarded as of 
June 9, 2005; 
a 20 percent rating from August 1, 2005 to August 17, 2006; 
and a 40 percent rating thereafter.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                      See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected cervical spine disability.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disability, principally voiding dysfunction, is 
specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.                 
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his prostate cancer residuals; in fact, 
it does not appear that the Veteran has been hospitalized at 
all for this disability since the effective date of his 
service connection in June 2005.  



With respect to employment, the Veteran testified that he 
currently works as a maintenance supervisor, where he must 
void frequently and limit his intake of fluids.  See the 
April 2009 hearing transcript, page 12 and 13.  While 
employment is undoubtedly made more difficult by the 
Veteran's disability, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the Veteran outside of 
the norm.  Such potential occupational impairment is 
specifically contemplated in the 40 percent rating which is 
now assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 40 percent disability rating is 
warranted for the Veteran's service-connected prostate cancer 
residuals.  The benefit sought on appeal is allowed to that 
extent.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased 40 percent disability rating for 
a service-connected prostate cancer residuals is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


